DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding a rejection under 35 U.S.C. §112(d), applicant amended related claims to correct dependency issues. The rejection under §112(d) has been withdrawn. 
 
Regarding the rejection under 35 U.S.C. §102(a)(1), applicant amended independent claims 1, 8 and 15 by adding following limitations:
 
“wherein the predicted repair data identifies (i) a potential vehicle repair for an issue identified by the NLPD, (ii) one or more parts associated with the potential vehicle repair, and (iii) an inventory status and location of the one or more of parts;”

	Applicant alleged (Remarks, pages 11-12) that the cited Lewis reference (US PG Pub. 2020/0013022) fails to teach the newly added limitations. 

	The examiner notes that Lewis discloses generating a repair order (RO) based on natural language input. Lewis further discloses (i) a potential vehicle repair for an issue identified by the NLPD (Lewis, Fig 4, #413, [0070], a user’s complaint: “Car won’t start”, “Check engine light on”), (ii), one or more parts associated with the potential vehicle repair (Lewis, Fig. 4, #415, [0069], [0073], ECT sensor).

	Lewis also implicitly discloses (iii) an inventory status and location of the one or more of parts;” because Lewis discloses creating a RO with a repair shop’s location (Lewis, [0075], [0150], [0265]). It is known that repair parts are stored in the repair shop. 

	To further explicitly discloses the added limitation: “(iii) an inventory status and location of the one or more of parts”, the examiner cites Uyeki (US PG Pub. 2009/0089134, previously cited in PTO-892 form, but not relied up in the previous rejection). Uyeki discloses generating a vehicle service appointment based on availability of needed parts at dealer’s location (Uyeki, Abstract, [0007], [0021], [0034-0035]). The examiner rejects amended claims by combining previously cited Lewis with Uyeki under 35 U.S.C. §103.  

Applicant’s arguments have been considered but are moot because the arguments do not apply to the combined references being used in the current rejection.

	Claim Rejections - 35 USC § 103
 Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levis et al. (US PG Pub. 2020/0013022, referred to as Levis) in view of Uyeki (US PG Pub. 2009/0089134, referred to as Uyeki)

Levis discloses a method / a system of using natural language to generate a vehicle repair order (RO) and obtaining vehicle service data from enterprise sources (Fig. 8, [0063]). 

Uyeki discloses scheduling a vehicle service appointment by considering parts availability in a repair shop ([0021]).

Regarding claims 1, 8 and 15, Levis discloses a method, a system and a non-transitory computer readable medium for predicting vehicle repairs based on a natural language processing (NLP), (Fig. 1, Fig. 8, [0046-0047], a computer implemented system for generating vehicle repair orders by using natural language) comprising: 

receiving, by one or more processors, natural language data from a user interface ([0063], receiving audio recording, converting audio recording into text, performing natural language analysis); 
converting, by the one or more processors, the natural language data into text data ([0063]); 
generating, by the one or more processors, natural language processed data (NLPD) by performing NLP on the text data and/or the natural language data ([0063-0065], performing natural language processing to determine a meaning of vehicle service data);
comparing, by the one or more processors, the NLPD to repair data stored in a repair database ([0291-0292], comparing textual portions with taxonomies terms of describing a thing such as a vehicle parts; also see Fig. 5, #113); 
determining, by the one or more processors, predicted repair data based on the comparing of the NLPD and the repair data ([0075], analyzing the content of vehicle service data; [00243-00244],  [0344-0345], obtaining vehicle trouble codes for different repair information such as financial data, parts and procedures;  See Fig. 10); 
(i) a potential vehicle repair for an issue identified by the NLPD (Lewis, Fig 4, #413, [0070]), (ii), one or more parts associated with the potential vehicle repair (Lewis, Fig. 4, #415, [0069], [0073], ECT sensor).

wherein the predicted repair data identifies (i) a potential vehicle repair for an issue identified by the NLPD (Fig 4, #413, [0070]), (ii) one or more parts associated with the potential vehicle repair (Lewis, Fig. 4, #415, [0069], [0073], ECT sensor),

transmitting, by the one or more processors, the predicted repair data to the user interface ([0017], [0097], [0309], [0323], displaying various information related to repair to a user; see Fig. 7; Fig. 11 shows enterprise servers store various vehicle information for displaying on user’s requesting terminal device, [0167-0168]). 

	Lewis implicitly discloses (iii) an inventory status and location of the one or more of parts;” because Lewis discloses creating a RO including the repair shop’s location (Lewis, [0075], [0150], [0265]). Please note, repair parts are normally available at repair shop’s location.  

	To further explicitly show the features defined by the added limitation: “(iii) an inventory status and location of the one or more of parts. Uyeki explicitly discloses generating a vehicle service appointment based on availability of needed parts at dealer’s location (Uyeki, Abstract, [0007], [0021], [0034-0035], [0047-0048], [0053], checking availability of parts at a selected dealer proximity to the vehicle’s current location).  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lewis’s teaching with Yueki’s teaching to consider pair availability at repair shop location. One having ordinary skill in the art would have been motivated to make such a modification to avoid unnecessary trip and save time. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2, 9 and 16, Levis in view of Uyeki further discloses: 
performing, by the one or more processors, a speech-to-text processing on the natural language data (Levis, [0063], [0090], [0110], speech / voice recognition to generate textual text from audio ).

Regarding claims 3, 10 and 17, Levis in view of Uyeki further discloses:
wherein the step of generating the NLPD comprises using one or more of a natural language understanding processor, artificial intelligence, and/or cognitive bot service (Levis, [0046], [0065], [0243], using natural language understanding to determine the meaning of vehicle server data; Note, the reference only needs to teach ONE alternative recited using “one or more”, “and/or”).

Regarding claims 4, 11 and 18, Levis in view of Uyeki further discloses:
storing, by the one or more processors, the text data into a natural language database (Levis, [0063-0064], converting audio recording into textual content, and performing natural language processing); and categorizing the text data by correlating with the natural language data (Levis, [0009-0010], [0068-0070], taxonomy for symptom terms).

Regarding claims 5, 12 and 19, Levis in view of Uyeki further discloses:
receiving, by the one or more processors, repair confirmation data from the user (Levis, [0074], [0277], [0326-0332], a human / vehicle technicians enter and confirm input terms), and categorizing, by the one or more processors, the repair data in the repair database by correlating the predicted repair data to the NLPD (Levis, [0065], [0077-0079], [0082], categorizing repair categories).

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Uyeki and further in view of Merg et al. (US PG Pub. 2015/0142257, referred to as Merg).

Applicant amended claims 6, 7, 13, 14 and 20 by removing all previously presented limitations and added new limitations. These claims are actually new claims, but reuse previous claim numbers. 

	Claims 6, 13 and 20 recite limitations to define features of searching a parts database. The claimed “comparing the NLPD with the repair data in a look-up table of the repair database” just means searching a parts database because nowadays, almost all databased are relational databased with relation tables.  

Claims 7 and 14 recite limitations are related to updating a repair database. Please note, the phrase “to improve a statistical likelihood of the predicted repair data” is an intended result, not a positive recited limitation. 

Regarding claims 6, 13 and 20, Levis in view of Uyeki implicitly discloses the limitations recited in these newly added claims. For Uyeki discloses checking availability of needed parts at a dealer means searching a parts database (Uyeki, [0021], [0034-0035]). To further explicitly show the features defined by the limitations recited in claims 6, 13 and 20, the examiner cites Merg, which discloses providing vehicle repair information by searching a repair parts database (Merg, [0004-0005], [0017], [0029], [0033]). 

Regarding claims 7 and 14, Levis in view of Uyeki and Merg further discloses:
receiving, by the one or more processors, information regarding a result of performing the potential repair in the predicted repair data, and updating the repair database to improve a statistical likelihood of the predicted repair data (Merg, [0032], [0042], continually updating repair database for reference in the future repairs). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Levis in view of Uyeki’s teaching with Merg’s teaching to search a repair parts database to obtain repair information and update repair database. One having ordinary skill in the art would have been motivated to make such a modification to assist evaluation and identification an appropriate repair procedure (Merg, [0001-0002]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659